Citation Nr: 1103918	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  03-36 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for a respiratory 
disability, to include chronic obstructive pulmonary disease 
(COPD), emphysema, asthma and bronchitis, claimed as due to 
asbestos exposure.

2. Entitlement to service connection for a disability manifested 
by a heart murmur claimed as due to asbestos exposure.


WITNESSES AT HEARING ON APPEAL

Appellant and K.W.


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from June 1980 to June 1985.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

This case was previously before the Board in December 2004, 
December 2005, December 2006 and June 2009.  The Board most 
recently remanded the case in June 2009 for further development.  
The Board requested the RO to adjudicate the issue of entitlement 
to service connection for a disability manifested by a heart 
murmur, as secondary to a respiratory disability.  The Board 
notes that the RO did not adjudicate the secondary service 
connection issue.  However, as service connection for a 
respiratory disability has not been established and the appellant 
does not have any service-connected disabilities, the Board finds 
that there is no Stegall violation in this case.  See Stegall v. 
West, 11 Vet. App. 141 (1999).  For the reasons discussed below, 
the Board finds that the RO substantially complied with the other 
mandates of the June 2009 remand and will proceed to adjudicate 
the appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. App. 
268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 
1377 (2002). 

In July 2004, a Travel Board hearing was held before the 
undersigned Veterans Law Judge and a transcript of that hearing 
is of record.


FINDINGS OF FACT

1.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record that the appellant 
has a respiratory disability that is related to service, to 
include exposure to asbestos.  

2.  There has been no demonstration by competent medical, or 
competent and credible lay, evidence of record, that the 
appellant has a chronic disability manifested by a heart murmur 
that is causally related to service, to include exposure to 
asbestos.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in, or aggravated 
by, active service, to include exposure to asbestos.  38 U.S.C.A. 
§§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

2.  A chronic disability manifested by a heart murmur was not 
incurred in or aggravated by active service, to include exposure 
to asbestos.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, each piece of evidence of record.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have to 
discuss each piece of evidence).  The analysis below focuses on 
the most salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The appellant must not 
assume that the Board has overlooked pieces of evidence that are 
not explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist 
provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2010).  The United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C. § 5103(a).  
Compliance with the first Quartuccio element requires notice of 
these five elements.  See id.  

Prior to initial adjudication of the appellant's claim, a VCAA 
notice letter was issued in February 2003.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 
187.  Notice addressing the assignment of a disability rating and 
effective date for any benefit awarded was provided in a 
September 2006 supplemental statement of the case.  
Dingess/Hartman, 19 Vet. App. at 490.  Although the September 
2006 notice was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to him, since he was 
provided time to respond with additional argument and evidence 
and the claim was readjudicated and supplemental statements of 
the case were provided to the appellant in February 2009 and 
November 2010.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The 
appellant's service treatment records and VA medical records are 
in the file.  Private medical records identified by the appellant 
have been obtained, to the extent possible.  The appellant's 
Social Security Administration records have been associated with 
the file.  The appellant has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were relevant 
to the claims.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  If VA provides a claimant with an 
examination in accordance with the duty to assist, the 
examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  The probative value of a medical opinion is 
derived from a factually accurate, fully articulated, and soundly 
reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

The appellant was afforded medical examinations in June 2006, 
April 2008, and October 2009.  This case was previously remanded 
for a new VA examination to identify all current respiratory 
disability and provide an opinion as to whether it is at least as 
likely as not that any current respiratory disability is related 
to the appellant's service.  The October 2009 VA examination 
report provided an opinion rendered by a medical professional 
following a thorough examination and interview of the appellant.  
The examiner obtained an accurate history and listened to the 
appellant's assertions.  The claims file was reviewed.  The 
examiner laid a factual foundation for the conclusions that were 
reached.  Therefore, the Board finds that the examination is 
adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The  Board 
finds there has been substantial compliance with the June 2009 
Board remand.  See Dyment, 13 Vet. App. at 146-147; Stegall, 11 
Vet. App. at 271.  The April 2008 VA examination report addressed 
whether the appellant's heart murmur is due to a respiratory 
disability or to asbestos exposure.  A July 2008 addendum 
indicates that the claims file was reviewed and the examiner laid 
a factual foundation for the conclusions that were reached.  
Thus, the Board finds that the April 2008 VA examination report 
is also adequate.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 
2007).

II. Respiratory Disability

Service Connection

Service connection is warranted if it is shown that a Veteran has 
a disability resulting from an injury incurred or a disease 
contracted in active service or for aggravation of a pre-existing 
injury or disease in active military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in 
certain circumstances, lay evidence of (1) a current disability; 
(2) an in-service incurrence or aggravation of a disease or 
injury; and (3) a nexus between the claimed in- service disease 
or injury and the present disability.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009).

Analysis

The appellant contends that he has a respiratory disability as a 
result of exposure to asbestos in the military.  For the reasons 
that follow, the Board concludes that service connection is not 
warranted.

Entitlement to service connection requires evidence of a current 
disability.  The October 2009 VA examination report reflects that 
the appellant has a diagnosis of chronic obstructive pulmonary 
disease (COPD).  Thus, the appellant has a current disability, 
satisfying the first element of service connection.

A report of a November 1979 examination for entry into service 
reflects that his sinuses and mouth and throat were normal.  The 
appellant's discharge examination report, dated in May 1985, does 
not indicate that he had any respiratory conditions.  In a May 
1985 report of medical history, the appellant denied having 
shortness of breath, pain or pressure in the chest or a chronic 
cough.  A service treatment record from December 1982 indicates 
he was treated for cold symptoms.  A service treatment record 
from July 1984 reflects that the appellant had a stuffy nose, but 
his chest was clear and dry. Thus, the appellant's service 
treatment records do not reflect that he had a chronic 
respiratory condition in service. 

The appellant's DD Form 214 indicates that he served in the 
Construction Battalion and his military occupational specialty 
(MOS) was construction mechanic.  In a February 2003 statement, 
the appellant reported that he spent the majority of his time 
performing mechanical repairs and performing duties in mechanic 
shops.  At the July 2004 Board hearing, the appellant stated his 
job included ripping out buildings overseas that contained 
asbestos.  (See July 2004 Board hearing transcript (Tr.) at p. 
4).  The appellant's statements are consistent with the 
circumstances of his service, and thus, the Board finds him 
credible.  Consequently, the Board finds that the appellant was 
likely exposed to asbestos in service.  The Board notes that the 
appellant also worked as a mechanic following service.

A December 2001 x-ray report dictated by N.F., M.D., reflects 
that there was minimal bilateral posterior pleural thickening, 
perhaps on the basis of subpleural fat deposition or possibly 
early plaque formation as can be seen in asbestos exposure.  The 
report also noted that there was minimal scattered evidence of 
air trapping which can be seen in reactive airway disease, 
asthma, or emphysema associated with minimal surrounding ground-
glass densities.  There was no evidence of interstitial lung 
disease or subpleural fibrosis.  A December 2002 private 
treatment record from J.M., M.D. notes that the appellant 
reported "some asbestos exposure in the past and there is 
believed to be some lung disease secondary to this."  The Board 
notes that Dr. J.M. did not opine as to whether he believed that 
the appellant had lung disease as a result of asbestos exposure.  
Additionally, the statement does not indicate the appellant had 
exposure to asbestos in service.  Thus, although the December 
2002 private treatment record is relevant, the Board finds it 
less probative than other evidence of record.

A June 2006 VA examination report indicates that the appellant 
reported that he had shortness of breath, coughing and a tight 
chest.  He reported a date of onset of the symptoms of 2000.  The 
VA examiner noted that asbestos causes slow-onset symptoms.  A 
January 2008 addendum reflects that the appellant had a diagnosis 
of COPD.  The June 2006 VA examination report did not provide an 
opinion as to whether the appellant's COPD or any other 
respiratory disability was related to service.  As the June 2006 
VA examination report is incomplete, and the VA examiner did not 
review the appellant's claims folder at the time of the 
examination or provide an adequate opinion, the Board finds that 
the June 2006 VA examination report is inadequate, and thus not 
probative.
 
As noted above, the October 2009 VA examination report reflects 
that the appellant has obstructive airway disease, specifically 
COPD.  The October 2009 VA examiner found that the appellant did 
not have asbestosis.  The VA examiner noted that asbestosis does 
not cause obstructive airway disease.  The VA examiner also noted 
that the current symptoms of shortness of breath began after the 
military and it is less likely than not that current symptoms are 
caused by military service.  The VA examiner stated that she did 
not find evidence of asbestosis on examination or chest-ray, and 
she did not find evidence of a lung disease caused by or 
beginning in service.  The Board finds the October 2009 VA 
examination report to be probative as the VA examiner provided a 
rationale for her opinion, and the rationale was based on all the 
evidence of record.

The appellant contends that he has a respiratory disability as a 
result of exposure to asbestos in service.  Although a lay person 
may be competent to report the etiology of a disability, a 
respiratory disability, such as COPD, is not, in the Board's 
opinion the type of disorder which is susceptible to lay opinion 
concerning etiology.  See Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009).  Thus, the Board finds that the appellant is 
not competent to provide an opinion as to the etiology of COPD.  
Additionally, Board finds that, as a lay person, the appellant is 
not competent to provide an opinion that he has asbestosis, a 
condition requiring diagnosis by a medical expert.  

In the absence of a nexus, service connection may be granted upon 
a showing of continuity of symptomatology since service.  
Although the appellant asserts that he contracted a respiratory 
disability as a result of exposure to asbestos in service, he has 
not asserted continuity of symptomatology.  At the November 2006 
VA examination, he reported that the onset of his respiratory 
symptoms was 2000.  The October 2009 VA examination report 
reflects that he reported onset of symptoms in the late 1990s.  
As the appellant separated from service in 1985, the appellant 
has indicated that his symptoms began at least 10 years after 
separation from service.  Additionally, in a report of medical 
history completed at the time of examination for separation from 
service, the Veteran specifically denied having shortness of 
breath, or a chronic cough.  A chest X-ray examination at that 
time, in May 1985, was reported as within normal limits.  
Physical examination in May 1985, revealed the lungs and chest 
were normal.  As such, the objective evidence of record, rather 
than merely not supporting a finding that he has had symptoms of 
a respiratory disability since service, directly contradict such 
a finding.  Therefore, there is no basis for granting service 
connection based on continuity of symptomatology.  

The Board finds that the appellant currently has COPD and that he 
was likely exposed to asbestos in service.  However, the evidence 
fails to show a nexus between COPD and service.  The October 2009 
VA examiner found that the appellant did not have asbestosis or 
any lung disease caused by or beginning in service.  The VA 
examiner noted that asbestosis does not cause obstructive airway 
disease.  Although the December 2002 private treatment record 
from Dr. J.M. notes that the appellant reported a history of 
asbestos exposure in the past and that the Veteran believed that 
he had lung disease secondary to this, Dr. J.M. did not provide a 
clinical opinion in this regard.  The appellant has not asserted 
that he has had symptoms of a respiratory disability since 
service.  Accordingly, the Board finds that the preponderance of 
the evidence is against the appellant's claim.  Consequently, the 
benefit-of-the-doubt rule is not applicable, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 

III. Heart Murmur

The appellant contends that he is entitled to service connection 
for a disability manifested by a heart murmur, to include as due 
to asbestos exposure.  For the reasons that follow, the Board 
finds that service connection is not warranted.

The June 2006 VA examination report reflects that the appellant 
had a heart murmur of tricuspid regurgitation, without evidence 
of associated disability symptoms.  While there is evidence of a 
current heart murmur during the period on appeal, there has been 
no demonstration of a current chronic disability manifested by 
the heart murmur.  

There is no evidence in the appellant's service treatment records 
or service examination reports that he had a heart murmur.  The 
appellant's enlistment examination report from November 1979 
reflects that his heart was normal.  The May 1985 separation 
examination report also indicates that the appellant's heart was 
normal.  A September 2002 private treatment record from J.M., 
M.D., reflects that the appellant did not have a murmur.  

An April 2008 VA opinion indicates that the appellant's heart 
murmur is not related to exposure to asbestos.   The April 2008 
VA examiner noted that the appellant had several examinations 
prior to the June 2006 VA examination report, which did not 
indicate the appellant had a murmur.  The VA examiner noted that 
if it had been a congenital murmur it would have been present 
since birth and all the examinations would have mentioned the 
murmur.  The April 2008 VA examiner noted that tricuspid 
regurgitation mentioned in a December 2001 echocardiogram report 
was trace, did not affect renovascular function or renovascular 
chamber size, and did not cause elevation in pulmonary artery 
pressures.  He noted that in a clinical examination done around 
the same time, the murmur was not heard.  He therefore concluded 
that the murmur was not pathologic or significant.  He noted that 
if the tricuspid regurgitation was due to the appellant's severe 
respiratory diseases or asbestos exposure, it should have caused 
dilation of his renovascular arteries and veins and dysfunction 
in his renovascular and elevation in pulmonary artery pressures.  
However, the April 2008 VA examiner stated that the June 2006 VA 
examination report did not show any evidence of elevation of 
pulmonary artery pressures, cor pulmonale, or renovascular 
hypertension.  Thus, the VA examiner stated that it appears to be 
a phsyiologic murmur based on the June 2006 VA examination and a 
2001 echocardiogram report.  The April 2008 VA examiner's opinion 
indicates that the murmur is not related to the appellant's 
exposure to asbestos.  As the VA examiner provided a detailed 
rationale for his opinion based on the evidence of record, the 
Board finds the April 2008 VA examination report to be probative.  
In a July 2008 addendum, the April 2008 VA examiner specifically 
noted that the claims file was reviewed.

The appellant contends that he has a heart murmur as a result of 
service, due to exposure to asbestos in service.  Although a lay 
person may be competent to report the etiology of a disability, a 
heart murmur, is not, the type of disorder which is susceptible 
to lay opinion concerning etiology.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  Thus, the Board finds that the 
appellant is not competent to provide an opinion as to the 
etiology of the heart murmur.  

In sum, although the evidence indicates that the appellant had a 
heart murmur in the June 2006 VA examination; there is no 
evidence of a positive nexus between a current chronic 
disability, manifested by the heart murmur, and service.  There 
is no evidence in the appellant's service treatment records or 
service examination reports that he had a heart murmur.  Although 
the appellant has asserted that there is a nexus between the 
heart murmur and service, a heart murmur is not the type of 
disorder which is susceptible to lay opinion concerning etiology.  
The April 2008 VA examiner found that the appellant had a 
physiological murmur.  The VA examiner's opinion did not indicate 
that the murmur was related to service.  Service connection may 
be warranted upon a showing of continuity of symptoms since 
service.  However, the evidence does not indicate that the 
appellant had heart murmur in service or at any point prior to 
the June 2006 VA examination report.  The September 2002 private 
treatment record from J.M., M.D., specifically reflects that the 
appellant did not have a murmur.  Thus, the evidence is against 
the appellant's claim that he has a chronic disability manifested 
by a heart murmur that is proximately due to or the result of 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to service connection for a respiratory disability, 
to include chronic obstructive pulmonary disease, emphysema, 
asthma and bronchitis, claimed as due to asbestos exposure, is 
denied.

Entitlement to service connection for a disability manifested by 
a heart murmur, claimed as due to asbestos exposure, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


